UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1431



FERUZA AMAN HUSEIN,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                         Respondent.



 On Petition for Review of an Order of the Board of Immigration
Appeals (A75-327-254)


Submitted: December 19, 2003              Decided:   January 13, 2004



Before WIDENER, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Salim Ali, BECKER, HADEED, KELLOGG & BERRY, P.C., Springfield,
Virginia, for Petitioner.    Peter D. Keisler, Assistant Attorney
General, Michael P. Lindemann, Assistant Director, Christopher C.
Fuller,   Senior  Litigation    Counsel,  Office  of  Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Feruza Aman Husein, a native and citizen of Ethiopia,

petitions this court for review of an order of the Board of

Immigration   Appeals   affirming   without   opinion   the   immigration

judge’s denial of asylum, withholding of removal, and relief under

the Convention Against Torture.* Husein contends that she provided

detailed, consistent and plausible testimony sufficient to support

her asylum claim. See 8 U.S.C.A. § 1158 (West 1999 & Supp. 2003);

8 U.S.C. § 1101(a)(42)(A) (2000). We have reviewed the record, the

immigration judge’s decision, and the Board’s conclusion, and find

that substantial evidence supports the immigration judge in his

ruling that Husein failed to establish refugee status.          8 U.S.C.

§ 1252(b)(4) (2000); see Matter of Y-B-, 21 I. & N. Dec. 1136, 1139

(BIA 1998); Matter of S-M-J-, 21 I. & N. Dec. 722, 724-26 (BIA

1997).   Therefore, we deny the petition for review.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                        PETITION DENIED




     *
      Husein failed to argue her right to the latter two forms of
relief on appeal, and thus has waived the issues. See Fed. R. App.
P. 28(a)(6); Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6
(4th Cir. 1999); 11126 Baltimore Blvd., Inc. v. Prince George’s
County, Md., 58 F.3d 988, 993 n.7 (4th Cir. 1995).

                                - 2 -